DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VI (claims 14-30)  in the reply filed on 09/20/2022 is acknowledged. Claims 1-30 are pending; claims 1-13 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 14-30 are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The possession of the claimed invention may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11 ). Moreover, MPEP 2163 states: [A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
The instant claims  14-30 are drawn to a genus of methods of producing compounds to be used in treating or preventing cancer, comprising detecting and selecting a series of neoantigens (based on arrays comprising peptides encoded by genes having a variant in a micro satellite (MS) in a coding region of the gene or encoded by a mRNA having an RNA processing error).  The specification describe the production of vaccine compositions comprising peptides that are the result of frameshift variants in three genes (SMC1A, ZDHHC17, RBM, and SLAIN2). The cancers that were attempted to be treated were lung cancer, breast cancer, glioblastoma, gastric cancer, and pancreatic cancer.
However, the claims broadly encompass any peptides that are the result of frameshift mutations at the translational. The present claims attempt to claim the making of vaccines that can treat any form of cancer  or at least: acute lymphoblastic leukemia, acute monocytic leukemia, acute myeloid leukemia, acute promyelocytic leukemia, adenocarcinoma, adult T-cell leukemia, astrocytoma, bladder cancer, bone cancer, brain tumor, breast cancer, Burkitt's lymphoma, carcinoma, cervical cancer, chronic lymphocytic leukemia, chronic myelogenous leukemia, colon cancer, colorectal cancer, endometrial cancer, glioblastoma multiforme, glioma, hepatocellular carcinoma, Hodgkin's lymphoma, inflammatory breast cancer, kidney cancer, leukemia, lung cancer, lymphoma, malignant mesothelioma, medulloblastoma, melanoma, multiple myeloma, neuroblastoma, non- Hodgkin lymphoma, non-small cell lung cancer, ovarian cancer, pancreatic cancer, pituitary tumor, prostate cancer, retinoblastoma, skin cancer, small cell lung cancer, squamous cell carcinoma, stomach cancer, T-cell leukemia, T-cell lymphoma, thyroid cancer, and Wilms' tumor. The instant specification does not  describe a representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary peptides that can be used for treating lung cancer, breast cancer, glioblastoma, gastric cancer, and pancreatic cancer. 
One concludes that the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 

Claims 14-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a composition used for treating lung cancer, breast cancer, glioblastoma, gastric cancer, and pancreatic cancer using vaccines based on translational frameshifted peptides of RNA from SMC1A, ZDHHC17, RBM, and SLAIN2 genes, does not reasonably provide enablement for making peptide vaccines based on translational frameshift of all existent genes or treating all existing types of cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to methods of producing compounds to be used in treating or preventing cancer, comprising detecting and selecting a series of neoantigens (based on arrays comprising peptides encoded by genes having a frameshift variant in a micro satellite (MS) in a coding region of the gene or encoded by a mRNA having an RNA processing error).  The method encompasses identification and selection of immune reactive neoantigens by contacting a biological sample obtained from a subject to a peptide array comprising a plurality of frameshift variant peptides (wherein the frameshift variant peptides comprise peptides encoded by genes having a variant in a micro satellite (MS) in a coding region of the gene, or peptides encoded by a mRNA having an RNA processing error). The neoantigens thus selected are used for producing a vaccine composition comprising the one or more selected immune reactive neoantigens for treating cancer. The specification describes the use of a 400K human RNA derived peptide array of frameshifted peptides 10 amino acids or longer. The array was used to screen sera of 64 non-cancer control samples, 13 pancreatic stage 1 cancer samples, 85 late stage cancer samples from the 5 cancer types (shown supra). 
In the art at the time that the invention was filed, the determination of optimal conditions for binding reagents (including antibodies) by using  a wide repertoire of structures , sizes and lengths of peptides in the array was still encompassing a great amount of experimentation. This is because:
a) given the complex nature of proteins,  variation is seen using different slide surfaces and printing conditions as evidenced by Balboni et al. (Annual Review of Immunology, 2006, 24, 391-418; pg. 396, col 2, first full paragraph, lines 1-4); b) the serum antibody repertoire of an individual contains approximately 1010 antibody specificities consisting of basal levels of low affinity near germline antibody clones, along with affinity mature clones that reflect an individual's immunological history;
c) immunological tests such as ELISA and Western blot evaluate immune response, but native proteins are not readily identified on Western blot and quantification of the response is not technically easy as evidenced by Legutki et al. (Vaccine, 2010, 28, 4529-4537; pg. 4529, col 1, first partial paragraph, lines 1-4; and col 2, first full paragraph, lines 6-9 and 15-17);
d) during printing of microarrays, it is imperative to control for cross contamination and printing consistency to preserve the integrity of the microarray and subsequent hybridization data; 
e) it is desirable to develop peptide microarrays that are easy to produce at minimal cost and time consumption, flexible to suit a broad range of needs, specific and sensitive for target detection, capable of large dynamic range of detection, reliable in reproducibility and stable under conditions of assays and storage as evidenced by Gao et al. (Molecular Diversity, 2004, 8, 177-187; pg. 178, col 1, first partial paragraph, lines 5-10). 
Thus, the references indicate that not all arrays comprising all peptides having any structure, length and/or all concentrations can be used to detect the binding of all antibodies in all biological samples; and that not all methods of detecting and quantifying the binding of all antibodies will be useful in identifying an epitope of all proteins as a putative therapeutic target for all cancers.
Given all these reasons, the skilled artisan would have to conduct undue, unpredictable experimentation to practice the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-25 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (U.S. Pub No. 20150241420- Johnston’ 420, cited by Applicant) in view of Johnston et al.(U.S. Pub. No. 20150079119 - Johnston’ 119, cited by Applicant). 
Johnston’ 420 discloses a method of detecting a cancer in a subject, the method comprising: (a) contacting a biological sample obtained from a subject to a peptide array comprising a plurality of frameshift variant peptides, and (b) detecting binding of the
biological sample to at least one peptide in the peptide array ( [0103], [0238]: "A method of identifying a therapeutic target against a cancer, the method comprising: a) contacting a peptide array with a first biological sample from an individual with a known cancer of interest; b) detecting binding of antibodies in the first biological sample with the peptide array to obtain a first immunosignature profile."; [0240]: "wherein the protein has a frameshift.").  The surface of a peptide array can comprise a plurality of different materials. A surface of a peptide array can be, for example, glass. Non-limiting examples of materials that can comprise a surface of a peptide array include glass, functionalized glass, silicon, germanium, gallium arsenide, gallium phosphide, silicon dioxide, sodium oxide, silicon nitrate, nitrocellulose, nylon, polytetraflouroethylene, polyvinylidendiflouride, polystyrene, polycarbonate, methacrylates, or combinations thereof ([0106]). The immunosignaturing profile is determined by an automated system for Immunosignaturing comprising several components: 1) an automated system to receive, log, and dilute a biological sample from a subject, such as a blood or a saliva sample. The automated system comprises: a) applying a diluted sample to a peptide array; b) incubating for a specific time; c) removing the sample and washing the array; d) applying a secondary antibody solution for a specific time; e) removing unbound and/or excess secondary antibody with a wash step; and f) drying and scanning the array to determine a fluorescence of a spot (example 3).
The reference does not expressly teach the plurality of frameshift variant peptides comprise peptides encoded by genes having (i) a variant in a microsatellite (MS) in a coding region of the gene; or (ii) a mRNA having a splicing error and it does not make a composition for treating cancer comprising an adjuvant.
Johnston ’119 discloses a method of measuring an immune response to a neoantigen peptide in a subject, the method comprising a plurality of frameshift variant peptides comprise peptides encoded by genes having a variant in a microsatellite (MS) in a coding region of the gene; or the plurality of frameshift variant peptides comprise peptides encoded by a mRNA having a splicing error ([0038]-[0045]). The reference discloses 23 sequences for use as peptide components of an anti-cancer vaccine, determined based on frameshifts predicted to arise from microsatellite loci (example 18). Also  sequences tabulated in Table 13 for use as peptide components of an anti-cancer vaccine were determined by identifying tumor-associated frameshift alternative splicing variant peptides ([0263]). It of note that, for SEQ ID NO: 534 amino acids 1-40 exhibit 100% identity to claimed SEQ ID NO: 24 (in table 1of the instant Application), and SEQ ID NO: 521 amino acids 1-28 exhibit 100% identity to claimed SEQ ID NO: 23 (applicant table 1)). The reference provides methods, compositions, and articles of manufacture useful in the formulation of prophylactic and/or therapeutic vaccines to be administered for the purpose of raising an immune response against tumor cells. The composition of novopeptide-based vaccines may be prepared and administered in any of the ways familiar to persons having ordinary skill in the art, including the very simple approach of preparing a vaccine comprising a novopeptide dissolved or suspended in a suitable carrier, and administering it once or at predetermined intervals to the animal or human patient to be vaccinated. The novopeptides disclosed herein can come from of lymphomas (Hodgkin's and non-Hodgkin's), B cell lymphoma, T cell lymphoma, leukemias, myeloid leukemia, carcinomas, carcinomas of solid tissues, squamous cell carcinomas, squamous cell carcinomas of the mouth, throat, larynx, and lung, adenocarcinomas, sarcomas, gliomas, high grade gliomas, blastomas, neuroblastomas, plasmacytomas, histiocytomas, melanomas, adenomas, hypoxic tumors, myelomas, AIDS-related lymphomas or sarcomas, metastatic cancers, mycosis fungoides, bladder cancer, brain cancer, nervous system cancer, lung cancers such as small cell lung cancer and non-small cell lung cancer, ovarian cancer, pancreatic cancer, prostate cancer, hepatic cancer, colon cancer, cervical carcinoma, breast cancer, and epithelial cancer, renal cancer, genitourinary cancer, esophageal carcinoma, head and neck carcinoma, large bowel cancer, hematopoietic cancers, and testicular cancer; when pooled, an appropriate selection of such novopeptides can give rise to a universal prophylactic vaccine ([0064]). The composition of a vaccine may include both novopeptide and other components. The inclusion of multiple distinct novopeptides may prove useful in improving the level of immunoprotection conferred, and/or by conferring immunoprotection against additional tumor types. The inclusion of multiple novopeptides is of particular utility in vaccines intended for administration in humans, due to the desirability of including a number and selection of novopeptides sufficient to ensure that at least one novopeptide in the vaccine will be capable of being displayed by at least one HLA type present in each individual in a predetermined percentage of the target population. two or more novopeptides can be fused into a single entity and  such a vaccine can be delivered by any method known in the art including but not limited to gene gun, as gene vaccine, viral vector or as peptide or peptide fusion to another carrier such as a protein, sugar, or oil:water emulsion. Novopeptide-based vaccines may include other components familiar to a person having ordinary skill in the art for improving the immunoprotection conferred or otherwise improving the efficacy and/or safety of the vaccine formulation, including without limitation and by way of example only, adjuvants and hapten carriers, including Alum and CpG ([0041], [0062], [0255])). The disclosed prophylactic and therapeutic vaccines are suitable for administration to human and non-human subjects (dog, cat, guinea pig, mouse, rat, rabbit, pig, horse, cow, monkey, chimpanzee, or other non-human primate) to prevent cancer, or to any other animal susceptible to cancer ([0042]). The anti-cancer vaccine includes a plurality of peptide components, wherein each peptide component is targeted to a different cancer type, so that the susceptibility of a receiving subject or population may be reduced with respect to more than one cancer type ([0209]). The novopeptide aligns with at least threshold identity to all or a portion of an mRNA transcript expressed in at least one cancer type of the mammalian species. It has a cancer association ratio of at least 2:1 with respect to at least one cancer type of the mammalian species ([0211]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have produced a composition comprising novopeptides to be used for cancer treatment by selecting frameshift novopeptides with a reasonable expectation of success. This is because frameshift novopeptides were successfully used by Johnston ‘119 and methods of detection for them were underscored by Johnston ’420 and Johnston ‘119, which also offer the motivation to use them since they are useful for treating cancer.
With respect to claim 19, the number of the peptides on a microarray is usually much higher than the expected positive hits; since the number of novopeptides disclosed by Johnston ‘119 is bigger than 500, it is expected that the number of peptides used as bait is at least 100 times higher, in order to assure specificity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-30 of copending Application No. 17/706469 in view of Johnston ‘420 and Johnston ‘119. The method of making the composition instantly claimed is obvious in view of the references cited since the peptide array claimed in the copending Application would be the ideal candidate for detecting and selecting the components  of the treating reagents instantly claimed. 
This is a provisional nonstatutory double patenting rejection.

Claims 14-25 and 26-30 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims7, 8, 12-14, 16, and 20 of copending Application No. 17/310461 in view of Johnston ‘420 and Johnston ‘119.  The copending Application indicated that the method of producing a cancer vaccine encompasses selection of peptides that are encoded by frameshifted mRNA expressed in cancer cells. Thus, it would have been obvious for a person of ordinary skill in the art to have combined the references cited with the claims of the copending Application and devise a method of obtaining  reagent for treating cancer with a reasonable expectation of success because the skilled artisan would have used known methods the art, methods proven to be used for successfully obtaining cancer treating reagents.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647